Citation Nr: 0808450	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  04-42 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, other than PTSD.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from August 1972 to September 
1973.

This matter comes to the Board of Veterans' Appeals (Board or 
BVA) from an April 2004 rating decision of the Department of  
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

With regard to the veteran's application to reopen the 
previously denied claim for service connection for a 
psychiatric disorder, other than PTSD, the Board notes that 
in a Statement of the Case (SOC) issued in November 2004, the 
RO essentially determined that new and material evidence has 
been received to reopen claim.  Despite the determination 
reached by the RO, the Board must find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.  See Barnett v. Brown, 
83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 
3d 1366 (Fed. Cir. 2001)

The record reflects that the veteran was scheduled for a 
Travel Board hearing at the RO before a Veterans Law Judge in 
November 2007, but that he failed to report for the hearing.

The application to reopen the claim of entitlement to service 
connection for a lumbar spine disorder is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. In a May 1986 rating decision, the RO last denied service 
connection for a psychiatric disorder, other than PTSD.

2.  Evidence added to the record since May 1986 concerning 
the veteran's psychiatric disorder does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.

3.  There is no competent evidence indicating that the 
veteran has PTSD.


CONCLUSIONS OF LAW

1.  A rating decision in May 1986 which denied entitlement to 
service connection for a psychiatric disorder, other than 
PTSD, is final. 38 U.S.C.A. § 7105 (West 2002).

2.  Additional evidence received since the May 1986 decision 
is not new and material, and the claim of entitlement to 
service connection for a psychiatric disorder, other than 
PTSD, is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. §§ 3.156(a), 3.655 (2007).

3.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in January 2004, VA notified the veteran of 
the information and evidence needed to reopen the previously 
denied claim of entitlement to service connection for a 
psychiatric disorder, other than PTSD, and the claim for 
entitlement to service connection for PTSD, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and notice of the 
specific evidence needed to reopen claims, as is now required 
by Kent v. Nicholson, 20 Vet. App. 1 (2006), was provided by 
March 2006 and the January 2004 letters to the veteran.  

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case some of 
the notice was provided prior to the appealed April 2004 
decision in keeping with Pelegrini; other notice was provided 
subsequent to that determination.  The claims were then 
reajudicated in a May 2007 supplemental statement of the 
case.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the issue on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records and post- service medical records, 
including private and VA outpatient treatment records from 
the facilities identified by the veteran.  Solicitation of a 
medical opinion is not necessary in connection with the claim 
of service connection for PTSD as there is no evidence of a 
current disability.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The veteran has not been afforded an examinations in 
connection with the claim to reopen because the duty under 
38 C.F.R. § 3.159(c)(4) does not apply in claims to reopen 
until new and material evidence has been presented or 
secured.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).
 
Based on the foregoing, VA satisfied its duties to the 
veteran.

New and Material Evidence

The veteran's claim for a psychiatric disorder (other than 
PTSD) was last denied by the RO in May 1986.  Evidence of 
record at the time of the May 1986 decision included: service 
medical records which showed diagnoses of situational 
maladjustment and personality disorder and private treatment 
records with diagnoses of antisocial personality, thought 
disorder, toxic psychosis secondary to drugs, and manic-
depressive illness. 

A personality disorder is not a disease or injury within the 
meaning of applicable legislation, and service-connected 
compensation benefits may not be paid for this defect.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

The basis of the prior final denial of entitlement to service 
connection for a psychiatric disorder (other than PTSD) was 
that there was no showing that the veteran had a diagnosis of 
a psychiatric disorder which was etiologically related to 
active service.  

As there was no timely appeal, the RO's May 1986 denial of 
service connection is final.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.302, 20.1103.

The present claim was initiated by the veteran in November 
2003.  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."   38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The additional evidence added to the record since the May 
1986 RO decision concerning the veteran's complaint of a 
psychiatric disorder, includes statements in writing and VA 
psychiatric treatment records.

The veteran's statements of personal belief that he has a 
psychiatric disorder which is etiologically related to 
service, while no doubt sincere, are not new in that such 
statements merely repeat what he had stated to VA prior to 
the May 1986 RO decision.

VA medical treatment records show that the veteran has been 
treated and diagnosed as having depressive disorder.  There 
is not, however, competent evidence linking a current 
psychiatric disorder with service.  Absent evidence of a 
nexus between any currently shown psychiatric disorder and 
service, the newly received evidence does not raise a 
reasonable possibility of substantiating the claim.

As new and material evidence has not been received, the claim 
for service connection for a psychiatric disorder, other than 
PTSD, is not reopened.  See 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2007). 

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)); a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).
	
The veteran's service medical, VA and non-VA medical records 
are negative for a diagnosis of PTSD.  While the veteran has 
alleged experiencing in-service stressors, he has not 
submitted medical evidence that he currently suffers from 
PTSD. Therefore, without a current diagnosis, the veteran's 
claim of entitlement to service connection for PTSD must be 
denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  

It is well established that laypersons, such as the veteran, 
are not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and his opinion is 
entitled to no weight.  Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

In the absence of a present disability that is related to 
service, a grant of service connection is not supportable.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
evidence in this case is not so evenly balanced as to apply 
the benefit-of-the-doubt rule.  The preponderance of the 
evidence is against the claim, and it must be denied.

ORDER

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for a 
psychiatric disorder, other than PTSD, is denied.

Service connection for PTSD is denied.


REMAND

As to the application to reopen the claim of entitlement to 
service connection for a lumbar spine disorder, the Board 
notes that the veteran was not provided the type of notice 
required by Kent, 20 Vet. App. at 9.  In the context of a 
claim to reopen previously disallowed claim, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The VCAA requires that the RO look at the 
specific bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that specific element or 
elements required to establish service connection that were 
found insufficient in the previous denial.

The veteran and his representative have not received proper 
notice in connection with the claim to reopen service 
connection for a lumbar spine disorder.  This procedural 
defect must be cured.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the veteran 
corrected VCAA notice under 38 U.S.C.A. § 
5103(a).  The notice must include an 
explanation as to what specifically 
constitutes new and material evidence in 
this particular case in light of the prior 
rating decision which denied the original 
claim of entitlement to service connection 
for lumbar spine disorder.  The 
correspondence must further provide notice 
to the veteran of the evidence and 
information necessary to establish 
entitlement to service connection in a 
manner consistent with Kent, supra.   The 
appellant should specifically be invited 
to submit any additional pertinent 
evidence that he has in his possession. 

2.  After completion of any other notice 
or development indicated by the state of 
the record, with consideration of all 
evidence added to the record subsequent to 
the most recent supplemental statement of 
the case, the RO/AMC must readjudicate the 
veteran's claim. If the claim remains 
denied, the RO/AMC should issue an 
appropriate supplemental statement of the 
case and provide the veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


